          Case 1:19-cv-06742-VSB Document 5 Filed 09/18/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
DONALD SHIRLEY,                        :
                                       :
                                       :              CASE NO.: 1:19-cv-06742
                  Plaintiff,           :
                                       :
        -against-                      :
                                       :
AEROHIVE NETWORKS, INC., DAVID K. :
FLYNN, CHANGMING LIU, FRANK            :
MARSHALL, INGRID BURTON, REMO E. :
CANESSA, CURTIS EVANDER GARNER         :
III, JOHN GORDON PAYNE, and CONWAY :
RULON-MILLER,                          :
                  Defendants.          :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

 Dated: September 18, 2019                         Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
